Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-23, 26-28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, 6-23, 26-28, and 30, in base claim 1, lines 17-18 and independent claim 30, last line, the language “substantially mitigates the effects . . . “renders the scope of the claim indefinite because the term “substantially” is of an unclear scope and the effects mitigated are not clear.  It is noted that guidance on how to interpret “substantially” is given in paragraph 37 of the specification, but the guidance itself is not clear.  Furthermore, the language of “past implant syndrome associated with the prosthesis” is not clear because the syndrome is not described or defined in any manner or in any clear manner.
Regarding claim 3, it is not clear whether “a second pressure” is the same as “a second pressure” as set forth in base claim 1.
Regarding claim 13, the “effective amount” is not clear because the guidance given in paragraph 40 of the specification is not clear in that it is based on an intended outcome.
	Regarding claim 15, “the maximum pressure” lacks antecedent basis and it is not clear what constitutes a maximum pressure.
Regarding claims 19-20, the “effective amount” is not clear because the guidance given in paragraph 40 of the specification is not clear in that it is based on an intended outcome.
	Regarding claim 26, line 1, “comprising” is not clear because claim 1 is dependent upon base claim 1 that sets forth numerous other method steps.  For this reason, it is not clear whether the claim is now limited to the step recited in claim 26 or not.  The Examiner will interpret the claim is if it is written as “further comprising” and is merely modifying the full method set forth in base claim 1.
	Regarding claim 30, on line 6, the term “expanded” appears to positively claim the state rather than the capability, but this expanded state does not comport with other structures recited in the claim that have removal and refilling.  For this reason, it appears that the term “expandable” is what is intended here.
	On line 10 of claim 30, the term “removed” appears to positively claim a state rather than a capability. As explained in the previous paragraph, this language will be interpreted to mean “removable.” 
	Regarding claim 30, on line 14, the term “expanded” appears to positively claim the state rather than the capability, but this expanded state does not comport with other structures recited in the claim that have removal and refilling.  For this reason, it appears that the term “expandable” is what is intended here.
	Regarding claim 30, on line 18-19, the terminology “pressure placed and maintained on the thrombus . . . ” appears to positively claim the state rather than the capability, but this state does not comport with other structures recited in the claim that have removal and refilling.  For this reason, it appears that the terminology will be treated as a capability not a manipulative step since claim 30 is a product claim not a method claim.
	Claim Rejections Based Upon Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 13-15, 18-23, 26-28, and 30 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Herbowy et al (US 2010/0036360; hereafter referred to as HY).  HY anticipates the claim language where:
Mapping from base claim 1, the method of treating an aortic aneurysm as claimed is disclosed in the abstract and paragraph 5 of HY;
The step of mitigating post implant syndromes as claimed is disclosed in paragraph 13 of HY;
The step of “placing at least one prosthesis in an aortic aneurysmal space, said prosthesis comprising a stent-graft and a double-walled filling structure” as claimed is disclosed at least in Figures 4A-4I and paragraphs 56 and 107-114 of HY;
 The “filling structure comprises an outer wall, an inner wall, and a fillable space between the outer wall and the inner wall; radially expanding the stent-graft with an expansion balloon at a first pressure” as claimed is disclosed in the abstract and in paragraphs 17, 19, and 28 of HY;
The “filling structure with a first filling agent such that the filling structure expands and contacts a thrombus disposed in the aneurysmal space” as claimed is disclosed as element (112) and described as least in paragraph 106 of HY;
The step of “removing the first filling agent from filling structure” as claimed is disclosed in paragraph 45 of HY; 
The step of “filling the filling structure with a second filling agent such that the filling structure expands and contacts the thrombus” as claimed is also disclosed in paragraph 45 of HY; 
The step of “radially expanding the stent-graft with an expansion balloon at a second pressure thereby causing the filling structure with the second filling agent to place an effective amount of pressure on the thrombus; wherein the second pressure is greater than the first pressure” as claimed is disclosed at least in paragraphs 105-114 of HY, and 
The capability of applying an “effective amount of pressure placed on the thrombus substantially mitigates the effects of post implant syndrome associated with the prosthesis” as claimed is considered fully met because the post implant syndrome associated with the prosthesis is not set forth, is not clear, and is met by the description in paragraph 13 of HY.

Regarding claim 2, the Applicant is directed to see paragraph 45 of HY.
Regarding claim 3, the Applicant is directed to see paragraph 45 and claim 160 of HY.
Regarding claims 13-14, the Applicant is directed to see paragraph 141 of HY where the pressure is monitored.
Regarding claim 15, since the maximum pressure is not described of defined, the Examiner asserts that the claim language is fully met.
Regarding claim 18, the Applicant is directed to see paragraph 25 of HY.
Regarding claim 19, the Applicant is directed to see paragraph 142 of HY.
Regarding claim 20, any fluid removed would include pro-inflammatory agents from the body such as white blood cells; see Figure 48A and paragraph 142 of HY.
Regarding claim 21, the Applicant is directed to see paragraphs 28 and 142 of HY where remodeling is effected.
Regarding claim 22, the Applicant is directed to see paragraphs 28 and 142 where a new pathway is produced.
Regarding claim 23, the Applicant is directed to see Figures 48A-48B where the new vasculature is shown.
Regarding claim 26, the Applicant is directed to see paragraphs 25 and 144 of HY.
Regarding claim 27, the Applicant is directed to see paragraph 25 of HY.
Regarding claim 28, the scaffold can have an agent and it can be introduced before the filling structure as explained in paragraph 140 of HY.
Regarding claim 30, the Applicant is directed to paragraph explaining how claim 1 is mapped supra.  The structures to perform the method are first present before the method can be performed.
Claims 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over HY alone.  The particular pressures and time parameters are considered to be obvious due to the fact that HY monitors the pressures and times and adjusts them as necessary.  In other words, it would have been considered clearly obvious to one of ordinary skill in the art to monitor the pressures and times of pressure application to optimize the inflation and treatment process; see MPEP 2144.05 (II) (A).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over HY in view of Khosravi et al (US 2003/0036745; hereafter referred to as KI).  HY meets the claim language as explained in the Section 102 rejection supra but does not disclose a channel or a step of mechanical aspirating the thrombus in the aortic aneurysmal space as claimed.  KI teaches that it was known to the same art of endeavor that it was known to utilize a channel (i.e., catheter (65)) which allows biological fluid to escape and which is used to aspirate the thrombus of the aortic aneurysmal space; see paragraph 53 and Figure 4.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a channel or catheter to allow fluid escape or to aspirate the thrombus of the aortic aneurysmal space as to “relieve pressure from the aneurysm on adjacent organs” as explained in paragraph 53 of KI.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Evans et al, McCrory, Deaton et al, Taylor et al, Lazim and Karwa et al are cited as providing the state of the art at the time the invention was made.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774